I concur in the majority opinion; but for these reasons: The allegations of the petition and of the amendment to the petition definitely set forth an abuse of discretion on the part of the director of public utilities in refusing to take the required action when the licensees have for more than 60 consecutive days failed to make any reasonable and consistent effort to operate such taxicabs under their licenses. The relator being merely a citizen, under the third paragraph of the syllabus in the case ofBrissel et al., County Commrs., v. State, ex rel. McCammon,87 Ohio St. 154, 100 N.E. 348, would have the right to maintain such an action. This rule is, however, directly *Page 347 
modified by the decision in the case of Luginbuhl et al., CountyCommrs., v. State, ex rel. Blank, 100 Ohio St. 223,126 N.E. 71, wherein the court say: "The record in this case discloses no abuse of that discretion, nor does it disclose that the relatorhas been deprived of any right guaranteed to a citizen by theconstitution of the state or of the United States, and thereforeno case is made justifying the issuance of the extraordinary writof mandamus. The courts will not usurp functions which by law are vested in administrative bodies."
Ohio thus has fallen in line with the great weight of authority, requiring the violation of such personal right in order to give a relator the right to mandamus. The relator, therefore, has no capacity to sue under the allegations of the pleadings, though otherwise a cause of action is stated.